
	

115 HR 3548 RH: Border Security for America Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 471
		115th CONGRESS2d Session
		H. R. 3548
		[Report No. 115–505, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2017
			Mr. McCaul (for himself, Mr. Thornberry, Mr. Sessions, Mr. Bishop of Utah, Mr. Shuster, Mr. Smith of Texas, Mr. Brady of Texas, Mr. Conaway, Mr. Hensarling, Mr. Carter of Texas, Ms. Granger, Mr. Calvert, Mr. King of New York, Ms. McSally, Mr. Katko, Mr. Donovan, Mr. Ratcliffe, Mr. Higgins of Louisiana, Mr. Estes of Kansas, Mr. Poe of Texas, Mr. Olson, Mr. Burgess, Mr. Marchant, Mr. Farenthold, Mr. Sam Johnson of Texas, Mr. Arrington, Mr. Culberson, Mr. Weber of Texas, Mr. Williams, Mr. Babin, Mr. Barton, Mr. Flores, Mr. Meadows, Mr. Hunter, Mr. Cook, Mr. Bridenstine, Mr. Palazzo, Mr. Bergman, Mr. Kelly of Mississippi, Mr. Collins of New York, Mr. Poliquin, Mr. Franks of Arizona, Mr. Goodlatte, Mr. Cramer, and Mr. Loudermilk) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Armed Services, Foreign Affairs, Natural Resources, Agriculture, Transportation and Infrastructure, Ways and Means, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			January 10, 2018
			Reported from the Committee on Homeland Security with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		January 10, 2018The Committees on Foreign Affairs, Natural Resources, Agriculture, Transportation and Infrastructure, Ways and Means, and Oversight and Government Reform dischargedJanuary 10, 2018Referral to the Committee on Armed Services extended for a period ending not later than March 23, 2018March 23, 2018Additional sponsors: Mr. Pittenger, Mr. DesJarlais, Mr. Lance, Mr. Chabot, Mr. Jody B. Hice of Georgia, Mr. Fleischmann, Mr. Gallagher, Mr. Byrne, Mr. Wittman, Mr. Renacci, Mr. Zeldin, Mr. Grothman, Mr. LaMalfa, Mr. Harper, Mr. Garrett, Mr. Abraham, Mr. McClintock, Mr. Bishop of Michigan, Mr. Russell, Mr. Rutherford, Mrs. Brooks of Indiana, Mr. Bacon, Mr. Kinzinger, Mrs. Noem, Mr. Rothfus, Mr. Norman, Mr. Rokita, Mr. Barr, Mr. Hudson, Mr. Bucshon, Mr. Banks of Indiana, Mr. Gaetz, and Mr. Francis Rooney of FloridaMarch 23, 2018The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on July 28, 2017A BILL
		To make certain improvements to the security of the international borders of the United States, and
			 for other purposes.
	
	
		1.Short title
 (a)Short titleThis Act may be cited as the Border Security for America Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Title I—Border Security
					Sec. 101. Definitions.
					Subtitle A—Infrastructure and Equipment
					Sec. 111. Strengthening the requirements for barriers along the southern border.
					Sec. 112. Air and Marine Operations flight hours.
					Sec. 113. Capability deployment to specific sectors and transit zone.
					Sec. 114. U.S. Border Patrol physical infrastructure improvements.
					Sec. 115. U.S. Border Patrol activities.
					Sec. 116. Border security technology program management.
					Sec. 117. National Guard support to secure the southern border and reimbursement of States for
			 deployment of the National Guard at the southern border.
					Sec. 118. Operation Phalanx.
					Sec. 119. Merida Initiative.
					Sec. 120. Prohibitions on actions that impede border security on certain Federal land.
					Sec. 121. Landowner and rancher security enhancement.
					Sec. 122. Eradication of carrizo cane and salt cedar.
					Sec. 123. Southern border threat analysis.
					Sec. 124. Amendments to U.S. Customs and Border Protection.
					Sec. 125. Agent and officer technology use.
					Sec. 126. Integrated Border Enforcement Teams.
					Sec. 127. Tunnel Task Forces.
					Subtitle B—Personnel
					Sec. 131. Additional U.S. Customs and Border Protection agents and officers.
					Sec. 132. U.S. Customs and Border Protection retention incentives.
					Sec. 133. Anti-Border Corruption Reauthorization Act.
					Sec. 134. Training for officers and agents of U.S. Customs and Border Protection.
					Subtitle C—Grants
					Sec. 141. Operation Stonegarden.
					Subtitle D—Authorization of Appropriations
					Sec. 151. Authorization of appropriations.
					Title II—Emergency Port of Entry Personnel and Infrastructure Funding
					Sec. 201. Ports of entry infrastructure.
					Sec. 202. Secure communications.
					Sec. 203. Border security deployment program.
					Sec. 204. Pilot and upgrade of license plate readers at ports of entry.
					Sec. 205. Non-intrusive inspection operational demonstration.
					Sec. 206. Biometric exit data system.
					Sec. 207. Sense of Congress on cooperation between agencies.
					Sec. 208. Authorization of appropriations.
					Sec. 209. Definition.
			IBorder Security
 101.DefinitionsIn this title: (1)Advanced unattended surveillance sensorsThe term advanced unattended surveillance sensors means sensors that utilize an onboard computer to analyze detections in an effort to discern between vehicles, humans, and animals, and ultimately filter false positives prior to transmission.
 (2)Appropriate congressional committeeThe term appropriate congressional committee has the meaning given the term in section 2(2) of the Homeland Security Act of 2002 (6 U.S.C. 101(2)).
 (3)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection. (4)High traffic areasThe term high traffic areas has the meaning given such term in section 102(e)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, as amended by section 111 of this Act.
 (5)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367).
 (5)SecretaryThe term Secretary means the Secretary of Homeland Security. (6)Situational awarenessThe term situational awareness has the meaning given such term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223(a)(7)).
 (7)Transit zoneThe term transit zone has the meaning given such term in section 1092(a)(8) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223(a)(7)).
				AInfrastructure and Equipment
 111.Strengthening the requirements for barriers along the southern borderSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended—
 (1)by amending subsection (a) to read as follows:  (a)In generalThe Secretary of Homeland Security shall take such actions as may be necessary (including the removal of obstacles to detection of illegal entrants) to construct, install, deploy, operate, and maintain tactical infrastructure and technology in the vicinity of the United States border to achieve situational awareness and operational control of the border and deter, impede, and detect illegal activity in high traffic areas.;
 (2)in subsection (b)— (A)in the subsection heading, by striking fencing and inserting physical barriers;
 (B)in paragraph (1)— (i)in subparagraph (A), by inserting situational awareness and before operational control; and
 (ii)by amending subparagraph (B) to read as follows:  (B)Tactical infrastructure (i)In generalNot later than January 20, 2021, the Secretary of Homeland Security, in carrying out subsection (a), shall deploy along the United States border the most practical and effective tactical infrastructure available for achieving situational awareness and operational control of the border.
 (ii)Exception for certain tactical infrastructureThe deployment of tactical infrastructure under this subparagraph shall not apply in areas along the border where natural terrain features, natural barriers, or the remoteness of such area would make deployment ineffective, as determined by the Secretary, for the purposes of gaining situational awareness or operational control of such areas.; and
 (iii)in subparagraph (C)— (I)by amending clause (i) to read as follows:
									
 (i)In generalIn carrying out this section, the Secretary of Homeland Security shall, before deploying tactical infrastructure in a specific area or region, consult with the Secretary of the Interior, the Secretary of Agriculture, the Governors for each State on the southern land border and northern land border, other States, local governments, Indian tribes, representatives of the U.S. Border Patrol and U.S. Customs and Border Protection, relevant Federal, State, local, and tribal agencies that have jurisdiction on the southern land border or in the maritime environment along the southern border, and private property owners in the United States to minimize the impact on the environment, culture, commerce, quality of life for the communities and residents located near the sites at which physical barriers, tactical infrastructure, and technology are to be constructed.;
 (II)by redesignating clause (ii) as clause (iii); and (III)by inserting after clause (i), as amended, the following new clause:
									
 (ii)NotificationNot later than 60 days after the consultation required under clause (i), the Secretary of Homeland Security shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate of the type of tactical infrastructure and technology the Secretary has determined is most practical and effective to achieve operational control and situational awareness in a specific area and the other alternatives the Secretary considered before making such a determination.;
 (C)in paragraph (2)— (i)by striking Attorney General and inserting Secretary of Homeland Security; and
 (ii)by striking construction of fences and inserting the construction of physical barriers; and (D)by amending paragraph (3) to read as follows:
							
 (3)Agent safetyIn carrying out this section, the Secretary of Homeland Security, when constructing tactical infrastructure, shall incorporate such safety features into the design of such tactical infrastructure that the Secretary determines, in the Secretary’s sole discretion, are necessary to maximize the safety and effectiveness of officers or agents of the Department of Homeland Security or of any other Federal agency.;
 (3)in subsection (c), by amending paragraph (1) to read as follows:  (1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security is authorized to waive all legal requirements the Secretary, in the Secretary’s sole discretion, determines necessary to ensure the expeditious construction, installation, operation, and maintenance of the tactical infrastructure and technology under this section. Any such decision by the Secretary shall be effective upon publication in the Federal Register.; and
 (4)by adding after subsection (d) the following new subsections:  (e)Construction, installation, and maintenance of technologyNot later than January 20, 2021, the Secretary of Homeland Security, in carrying out subsection (a), shall deploy along the United States border the most practical and effective technology available for achieving situational awareness and operational control of the border.
 (f)DefinitionsIn this section: (1)High traffic areasThe term high traffic areas means areas in the vicinity of the United States border that—
 (A)are within the responsibility of U.S. Customs and Border Protection; and (B)have significant unlawful cross-border activity.
 (2)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367).
 (3)Situational awareness definedThe term situational awareness has the meaning given such term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
 (4)Tactical infrastructureThe term tactical infrastructure means— (A)boat ramps, access gates, checkpoints, lighting, and roads; and
 (B)physical barriers (including fencing, border wall system, and levee walls). (5)Technology definedThe term technology includes border surveillance and detection technology, including the following:
 (A)Tower-based surveillance technology. (B)Deployable, lighter-than-air ground surveillance equipment.
 (C)Vehicle and Dismount Exploitation Radars (VADER). (D)3-dimensional, seismic acoustic detection and ranging border tunneling detection technology.
 (E)Advanced unattended surveillance sensors. (F)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (G)Unmanned aerial vehicles.. 112.Air and Marine Operations flight hours (a)Increased flight hoursThe Secretary shall ensure that not fewer than 95,000 annual flight hours are carried out by Air and Marine Operations of U.S. Customs and Border Protection.
 (b)Unmanned aerial systemThe Secretary shall ensure that Air and Marine Operations operate unmanned aerial systems on the southern border of the United States for not less than 24 hours per day for five days per week.
 (c)Contract air support authorizationThe Commissioner shall contract for the unfulfilled identified air support mission critical hours, as identified by the Chief of the U.S. Border Patrol.
 (d)Primary missionThe Commissioner shall ensure that— (1)the primary missions for Air and Marine Operations are to directly support U.S. Border Patrol activities along the southern border of the United States and Joint Interagency Task Force South operations in the transit zone; and
 (2)the Executive Assistant Commissioner of Air and Marine Operations assigns the greatest priority to support missions established by the Commissioner to carry out the requirements under this Act.
 (e)High-demand flight hour requirementsIn accordance with subsection (d), the Commissioner shall ensure that U.S. Border Patrol Sector Chiefs—
 (1)identify critical flight hour requirements; and (2)direct Air and Marine Operations to support requests from Sector Chiefs as their primary mission.
						(f)Small unmanned aerial vehicles
 (1)In generalThe Chief of the U.S. Border Patrol shall be the operational lead for U.S. Customs and Border Protection’s use of small unmanned aerial vehicles for the purpose of meeting the U.S. Border Patrol’s unmet flight hour operational requirements and to achieve situational awareness and operational control.
 (2)CoordinationIn carrying out paragraph (1), the Chief of the U.S. Border Patrol shall coordinate with the Executive Assistant Commissioner for Air and Marine Operations of U.S. Customs and Border Protection to ensure the safety of other aircraft flying in the vicinity of small unmanned aerial vehicles operated by the U.S. Border Patrol.
 (3)DefinitionIn this subsection, the term small unmanned aerial vehicle means any unmanned aerial vehicle operated by U.S. Customs and Border Protection weighing less than 55 pounds.
 (4)Conforming amendmentParagraph (3) of section 411(e) of the Homeland Security Act of 2002 (6 U.S.C. 211(e)) is amended— (A)in subparagraph (B), by striking and after the semicolon at the end;
 (B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following new subparagraph:
								
 (C)carry out the small unmanned aerial vehicle requirements pursuant to subsection (f) of section 112 of the Border Security for America Act of 2017; and.
							113.Capability deployment to specific sectors and transit zone
 (a)In generalNot later than January 20, 2021, the Secretary, in implementing section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (as amended by section 111 of this Act), and acting through the appropriate component of the Department of Homeland Security, shall deploy to each sector or region of the southern border and the northern border, in a prioritized manner to achieve situational awareness and operational control of such borders, the following additional capabilities:
 (1)San Diego sectorFor the San Diego sector, the following: (A)Tower-based surveillance technology.
 (B)Subterranean surveillance and detection technologies. (C)To increase coastal maritime domain awareness, the following:
 (i)Deployable, lighter-than-air surface surveillance equipment. (ii)Unmanned aerial vehicles with maritime surveillance capability.
 (iii)Maritime patrol aircraft. (iv)Coastal radar surveillance systems.
 (v)Maritime signals intelligence capabilities. (D)Ultralight aircraft detection capabilities.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Mobile vehicle-mounted and man-portable surveillance capabilities. (H)Man-portable unmanned aerial vehicles.
 (I)Improved agent communications capabilities. (2)El Centro sectorFor the El Centro sector, the following:
 (A)Tower-based surveillance technology. (B)Deployable, lighter-than-air ground surveillance equipment.
 (C)Man-portable unmanned aerial vehicles. (D)Ultralight aircraft detection capabilities.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications capabilities.
 (3)Yuma sectorFor the Yuma sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Ultralight aircraft detection capabilities.
 (D)Advanced unattended surveillance sensors. (E)A rapid reaction capability supported by aviation assets.
 (F)Mobile vehicle-mounted and man-portable surveillance systems. (G)Man-portable unmanned aerial vehicles.
 (H)Improved agent communications capabilities. (4)Tucson sectorFor the Tucson sector, the following:
 (A)Tower-based surveillance technology. (B)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (C)Deployable, lighter-than-air ground surveillance equipment. (D)Ultralight aircraft detection capabilities.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications capabilities.
 (5)El Paso sectorFor the El Paso sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Ultralight aircraft detection capabilities.
 (D)Advanced unattended surveillance sensors. (E)Mobile vehicle-mounted and man-portable surveillance systems.
 (F)A rapid reaction capability supported by aviation assets. (G)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (6)Big Bend sectorFor the Big Bend sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Improved agent communications capabilities.
 (D)Ultralight aircraft detection capabilities. (E)Advanced unattended surveillance sensors.
 (F)A rapid reaction capability supported by aviation assets. (G)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (7)Del Rio sectorFor the Del Rio sector, the following: (A)Tower-based surveillance technology.
 (B)Increased monitoring for cross-river dams, culverts, and footpaths. (C)Improved agent communications capabilities.
 (D)Improved maritime capabilities in the Amistad National Recreation Area. (E)Advanced unattended surveillance sensors.
 (F)A rapid reaction capability supported by aviation assets. (G)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (8)Laredo sectorFor the Laredo sector, the following: (A)Tower-based surveillance technology.
 (B)Maritime detection resources for the Falcon Lake region. (C)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (D)Increased monitoring for cross-river dams, culverts, and footpaths. (E)Ultralight aircraft detection capability.
 (F)Advanced unattended surveillance sensors. (G)A rapid reaction capability supported by aviation assets.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (9)Rio Grande Valley sectorFor the Rio Grande Valley sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (D)Ultralight aircraft detection capability. (E)Advanced unattended surveillance sensors.
 (F)Increased monitoring for cross-river dams, culverts, footpaths. (G)A rapid reaction capability supported by aviation assets.
 (H)Increased maritime interdiction capabilities. (I)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (J)Man-portable unmanned aerial vehicles. (K)Improved agent communications capabilities.
 (10)Blaine sectorFor the Blaine sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Coastal radar surveillance systems. (C)Increased maritime interdiction capabilities.
 (D)Mobile vehicle-mounted and man-portable surveillance capabilities. (E)Advanced unattended surveillance sensors.
 (F)Ultralight aircraft detection capabilities. (G)Man-portable unmanned aerial vehicles.
 (H)Improved agent communications capabilities. (11)Spokane sectorFor the Spokane sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Increased maritime interdiction capabilities.
 (C)Mobile vehicle-mounted and man-portable surveillance capabilities. (D)Advanced unattended surveillance sensors.
 (E)Ultralight aircraft detection capabilities. (F)Completion of six miles of the Bog Creek road.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications systems.
 (12)Havre sectorFor the Havre sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Mobile vehicle-mounted and man-portable surveillance capabilities. (C)Advanced unattended surveillance sensors.
 (D)Ultralight aircraft detection capabilities. (E)Man-portable unmanned aerial vehicles.
 (F)Improved agent communications systems. (13)Grand Forks sectorFor the Grand Forks sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (C)Advanced unattended surveillance sensors. (D)Ultralight aircraft detection capabilities.
 (E)Man-portable unmanned aerial vehicles. (F)Improved agent communications systems.
 (14)Detroit sectorFor the Detroit sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Coastal radar surveillance systems. (C)Increased maritime interdiction capabilities.
 (D)Mobile vehicle-mounted and man-portable surveillance capabilities. (E)Advanced unattended surveillance sensors.
 (F)Ultralight aircraft detection capabilities. (G)Man-portable unmanned aerial vehicles.
 (H)Improved agent communications systems. (15)Buffalo sectorFor the Buffalo sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Coastal radar surveillance systems.
 (C)Increased maritime interdiction capabilities. (D)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (E)Advanced unattended surveillance sensors. (F)Ultralight aircraft detection capabilities.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications systems.
 (16)Swanton sectorFor the Swanton sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Mobile vehicle-mounted and man-portable surveillance capabilities. (C)Advanced unattended surveillance sensors.
 (D)Ultralight aircraft detection capabilities. (E)Man-portable unmanned aerial vehicles.
 (F)Improved agent communications systems. (17)Houlton sectorFor the Houlton sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (C)Advanced unattended surveillance sensors. (D)Ultralight aircraft detection capabilities.
 (E)Man-portable unmanned aerial vehicles. (F)Improved agent communications systems.
 (18)Transit zoneFor the transit zone, the following: (A)Not later than two years after the date of the enactment of this Act, an increase in the number of overall cutter, boat, and aircraft hours spent conducting interdiction operations over the average number of such hours during the preceding three fiscal years.
 (B)Increased maritime signals intelligence capabilities. (C)To increase maritime domain awareness, the following:
 (i)Unmanned aerial vehicles with maritime surveillance capability. (ii)Increased maritime aviation patrol hours.
 (D)Increased operational hours for maritime security components dedicated to joint counter-smuggling and interdiction efforts with other Federal agencies, including the Deployable Specialized Forces of the Coast Guard.
 (E)Coastal radar surveillance systems with long range day and night cameras capable of providing full maritime domain awareness of the United States territorial waters surrounding Puerto Rico, Mona Island, Desecheo Island, Vieques Island, Culebra Island, Saint Thomas, Saint John, and Saint Croix.
							(b)Tactical flexibility
						(1)Southern and northern land borders
 (A)In generalBeginning on January 20, 2020, or after the Secretary has deployed at least 25 percent of the capabilities required in each sector specified in subsection (a), whichever comes later, the Secretary may deviate from such capability deployments if the Secretary determines that such deviation is required to achieve situational awareness or operational control.
 (B)NotificationIf the Secretary exercises the authority described in subparagraph (A), the Secretary shall, not later than 90 days after such exercise, notify the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives regarding the deviation under such subparagraph that is the subject of such exercise. If the Secretary makes any changes to such deviation, the Secretary shall, not later than 90 days after any such change, notify such committees regarding such change.
							(2)Transit zone
 (A)NotificationThe Secretary shall notify the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives regarding the capability deployments for the transit zone specified in paragraph (18) of subsection (a), including information relating to—
 (i)the number and types of assets and personnel deployed; and (ii)the impact such deployments have on the capability of the Coast Guard to conduct its mission in the transit zone referred to in paragraph (18) of subsection (a).
 (B)AlterationThe Secretary may alter the capability deployments referred to in this section if the Secretary— (i)determines, after consultation with the committees referred to in subparagraph (A), that such alteration is necessary; and
 (ii)not later than 30 days after making a determination under clause (i), notifies the committees referred to in such subparagraph regarding such alteration, including information relating to—
 (I)the number and types of assets and personnel deployed pursuant to such alteration; and (II)the impact such alteration has on the capability of the Coast Guard to conduct its mission in the transit zone referred to in paragraph (18) of subsection (a).
									(c)Exigent circumstances
 (1)In generalNotwithstanding subsection (b), the Secretary may deploy the capabilities referred to in subsection (a) in a manner that is inconsistent with the requirements specified in such subsection if, after the Secretary has deployed at least 25 percent of such capabilities, the Secretary determines that exigent circumstances demand such an inconsistent deployment or that such an inconsistent deployment is vital to the national security interests of the United States.
 (2)NotificationThe Secretary shall notify the Committee on Homeland Security of the House of Representative and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days after making a determination under paragraph (1). Such notification shall include a detailed justification regarding such determination.
 114.U.S. Border Patrol physical infrastructure improvementsThe Secretary shall upgrade existing physical infrastructure of the Department of Homeland Security, and construct and acquire additional physical infrastructure, including—
 (1)U.S. Border Patrol stations; (2)U.S. Border Patrol checkpoints;
 (3)mobile command centers; and (4)other necessary facilities, structures, and properties.
 115.U.S. Border Patrol activitiesThe Chief of the U.S. Border Patrol shall prioritize the deployment of U.S. Border Patrol agents to as close to the physical land border as possible, consistent with border security enforcement priorities and accessibility to such areas.
				116.Border security technology program management
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:
						
							434.Border security technology program management
 (a)Major acquisition program definedIn this section, the term major acquisition program means an acquisition program of the Department that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2017 constant dollars) over its life cycle cost.
 (b)Planning documentationFor each border security technology acquisition program of the Department that is determined to be a major acquisition program, the Secretary shall—
 (1)ensure that each such program has a written acquisition program baseline approved by the relevant acquisition decision authority;
 (2)document that each such program is meeting cost, schedule, and performance thresholds as specified in such baseline, in compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and
 (3)have a plan for meeting program implementation objectives by managing contractor performance. (c)Adherence to standardsThe Secretary, acting through the Under Secretary for Management and the Commissioner of U.S. Customs and Border Protection, shall ensure border security technology acquisition program managers who are responsible for carrying out this section adhere to relevant internal control standards identified by the Comptroller General of the United States. The Commissioner shall provide information, as needed, to assist the Under Secretary in monitoring management of border security technology acquisition programs under this section.
 (d)PlanThe Secretary, acting through the Under Secretary for Management, in coordination with the Under Secretary for Science and Technology and the Commissioner of U.S. Customs and Border Protection, shall submit to the appropriate congressional committees a plan for testing, evaluating, and using independent verification and validation resources for border security technology. Under the plan, new border security technologies shall be evaluated through a series of assessments, processes, and audits to ensure—
 (1)compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and
 (2)the effective use of taxpayer dollars.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 433 the following new item:
						
							
								Sec. 434. Border security technology program management..
 (c)Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out section 434 of the Homeland Security Act of 2002, as added by subsection (a). Such section shall be carried out using amounts otherwise authorized for such purposes.
					117.National Guard support to secure the southern border and reimbursement of States for deployment of
			 the National Guard at the southern border
 (a)In generalWith the approval of the Secretary and the Secretary of Defense, the Governor of a State may order any units or personnel of the National Guard of such State to perform operations and missions under section 502(f) of title 32, United States Code, along the southern border for the purposes of assisting U.S. Customs and Border Protection to achieve situational awareness and operational control of the border.
					(b)Assignment of operations and missions
 (1)In generalNational Guard units and personnel deployed under subsection (a) may be assigned such operations and missions specified in subsection (c) as may be necessary to secure the southern border.
 (2)Nature of dutyThe duty of National Guard personnel performing operations and missions described in paragraph (1) shall be full-time duty under title 32, United States Code.
 (c)Range of operations and missionsThe operations and missions assigned under subsection (b) shall include the temporary authority to— (1)construct reinforced fencing or other barriers;
 (2)operate ground-based surveillance systems; (3)operate unmanned and manned aircraft;
 (4)provide radio communications interoperability between U.S. Customs and Border Protection and State, local, and tribal law enforcement agencies;
 (5)construct checkpoints along the Southern border to bridge the gap to long-term permanent checkpoints; and
 (6)provide intelligence support. (d)Materiel and logistical supportThe Secretary of Defense shall deploy such materiel, equipment, and logistical support as may be necessary to ensure success of the operations and missions conducted by the National Guard under this section.
 (e)Exclusion from national guard personnel strength limitationsNational Guard personnel deployed under subsection (a) shall not be included in— (1)the calculation to determine compliance with limits on end strength for National Guard personnel; or
 (2)limits on the number of National Guard personnel that may be placed on active duty for operational support under section 115 of title 10, United States Code.
						(f)Reimbursement required
 (1)In generalThe Secretary of Defense shall reimburse States for the cost of the deployment of any units or personnel of the National Guard to perform operations and missions in full-time State Active Duty in support of a southern border mission. The Secretary of Defense may not seek reimbursement from the Secretary for any reimbursements paid to States for the costs of such deployments.
 (2)LimitationThe total amount of reimbursements under this section may not exceed $35,000,000 for any fiscal year.
						118.Operation Phalanx
 (a)In generalThe Secretary of Defense, with the concurrence of the Secretary, shall provide assistance to U.S. Customs and Border Protection for purposes of increasing ongoing efforts to secure the southern border.
 (b)Types of assistance authorizedThe assistance provided under subsection (a) may include— (1)deployment of manned aircraft, unmanned aerial surveillance systems, and ground-based surveillance systems to support continuous surveillance of the southern border; and
 (2)intelligence analysis support. (c)Materiel and logistical supportThe Secretary of Defense may deploy such materiel, equipment, and logistics support as may be necessary to ensure the effectiveness of the assistance provided under subsection (a).
 (d)Authorization of appropriationsThere are authorized to be appropriated for the Department of Defense $75,000,000 to provide assistance under this section. The Secretary of Defense may not seek reimbursement from the Secretary for any assistance provided under this section.
					(e)Reports
 (1)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter, the Secretary of Defense shall submit a report to the appropriate congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code) regarding any assistance provided under subsection (a) during the period specified in paragraph (3).
 (2)ElementsEach report under paragraph (1) shall include, for the period specified in paragraph (3), a description of—
 (A)the assistance provided; (B)the sources and amounts of funds used to provide such assistance; and
 (C)the amounts obligated to provide such assistance. (3)Period specifiedThe period specified in this paragraph is—
 (A)in the case of the first report required under paragraph (1), the 90-day period beginning on the date of the enactment of this Act; and
 (B)in the case of any subsequent report submitted under paragraph (1), the calendar year for which the report is submitted.
							119.Merida Initiative
 (a)Sense of CongressIt is the sense of Congress that assistance to Mexico, including assistance from the Department of State and the Department of Defense and any aid related to the Merida Initiative should—
 (1)focus on providing enhanced border security at Mexico’s northern and southern borders, judicial reform, and support for Mexico’s anti-drug efforts; and
 (2)return to its original focus and prioritize security, training, and acquisition of equipment for Mexican security forces involved in anti-drug efforts as well as be used to train prosecutors in ongoing justice reform efforts.
 (b)Assistance for MexicoThe Secretary of State, in coordination with the Secretary and the Secretary of Defense, shall provide level and consistent assistance to Mexico to—
 (1)combat drug production and trafficking and related violence, transnational organized criminal organizations, and corruption;
 (2)build a secure, modern border security system capable of preventing illegal migration; (3)support border security and cooperation with United States military, intelligence, and law enforcement agencies on border incursions;
 (4)support judicial reform, institution building, and rule of law activities to build judicial capacity, address corruption and impunity, and support human rights; and
 (5)provide for training and equipment for Mexican security forces involved in efforts to eradicate and interdict drugs.
						(c)Allocation of funds; Report
 (1)In generalNotwithstanding any other provision of law, 50 percent of any assistance appropriated in any appropriations Act to implement this section shall be withheld until after the Secretary of State submits a written report to the congressional committees specified in paragraph (3) certifying that the Government of Mexico is—
 (A)significantly reducing illegal migration, drug trafficking, and cross-border criminal activities on Mexico’s northern and southern borders;
 (B)taking significant action to address corruption, impunity, and human rights abuses; and (C)improving the transparency and accountability of Mexican Federal police forces and working with Mexican State and municipal authorities to improve the transparency and accountability of Mexican State and municipal police forces.
 (2)Matters to includeThe report required under paragraph (1) shall include a description of— (A)actions taken by the Government of Mexico to address the matters described in such paragraph;
 (B)any relevant assessments by civil society and non-government organizations in Mexico relating to such matters; and
 (C)any instances in which the Secretary determines that the actions taken by the Government of Mexico are inadequate to address such matters.
 (3)Congressional committees specifiedThe congressional committees specified in this paragraph are— (A)the Committee on Appropriations of the Senate;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; (C)the Committee on the Judiciary of the Senate;
 (D)the Committee on Foreign Relations of the Senate; (E)the Committee on Appropriations of the House of Representatives;
 (F)the Committee on Homeland Security of the House of Representatives; (G)the Committee on the Judiciary of the House of Representatives; and
 (H)the Committee on Foreign Affairs of the House of Representatives. (d)NotificationsAny assistance made available by the Secretary of State under this section shall be subject to—
 (1)the notification procedures set forth in section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1); and
 (2)the notification requirements of— (A)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (B)the Committee on the Judiciary of the Senate; (C)the Committee on Foreign Relations of the Senate;
 (D)the Committee on Homeland Security of the House of Representatives; (E)the Committee on the Judiciary of the House of Representatives; and
 (F)the Committee on Foreign Affairs in the House of Representatives. (e)Spending plan (1)In generalNot later than 45 days after the date of the enactment of this Act, the Secretary of State shall submit to the congressional committees specified in paragraph (2) a detailed spending plan for assistance to Mexico under this section, which shall include a strategy, developed after consulting with relevant authorities of the Government of Mexico, for—
 (A)combating drug trafficking and related violence and organized crime; and (B)anti-corruption and rule of law activities, which shall include concrete goals, actions to be taken, budget proposals, and a description of anticipated results.
 (2)Congressional committees specifiedThe congressional committees specified in this paragraph are— (A)the Committee on Appropriations of the Senate;
 (B)the Committee on Foreign Relations of the Senate; (C)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (D)the Committee on the Judiciary of the Senate; (E)the Committee on Appropriations of the House of Representatives;
 (F)the Committee on Foreign Affairs of the House of Representatives; (G)the Committee on Homeland Security of the House of Representatives; and
 (H)the Committee on the Judiciary of the House of Representatives. 120.Prohibitions on actions that impede border security on certain Federal land (a)Prohibition on interference with U.S. Customs and Border Protection (1)In generalThe Secretary concerned shall not impede, prohibit, or restrict activities of U.S. Customs and Border Protection on covered Federal land to execute search and rescue operations or to prevent all unlawful entries into the United States, including entries by terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband through the southern border or the northern border.
 (2)ApplicabilityThe authority of U.S. Customs and Border Protection to conduct activities described in paragraph (1) on covered Federal land applies without regard to whether a state of emergency exists.
						(b)Authorized activities of U.S. Customs and Border Protection
 (1)In generalU.S. Customs and Border Protection shall have immediate access to covered Federal land to conduct the activities described in paragraph (2) on such land to prevent all unlawful entries into the United States, including entries by terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband through the southern border or the northern border.
 (2)Activities describedThe activities described in this paragraph are— (A)The use of motorized vehicles, foot patrols, and horseback to patrol the border area, apprehend illegal entrants, and rescue individuals; and
 (B)the construction, installation, operation and maintenance of tactical infrastructure and border technology described in section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (as amended by section 111 of this Act).
							(c)Clarification relating to waiver authority
 (1)In generalThe activities of U.S. Customs and Border Protection described in subsection (b)(2) may be carried out without regard to the provisions of law specified in paragraph (2).
 (2)Provisions of law specifiedThe provisions of law specified in this section are all Federal, State, or other laws, regulations, and legal requirements of, deriving from, or related to the subject of, the following laws:
 (A)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (B)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (C)The Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the Clean Water Act). (D)Division A of subtitle III of title 54, United States Code (54 U.S.C. 300301 et seq.) (formerly known as the National Historic Preservation Act).
 (E)The Migratory Bird Treaty Act (16 U.S.C. 703 et seq.). (F)The Clean Air Act (42 U.S.C. 7401 et seq.).
 (G)The Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.). (H)The Safe Drinking Water Act (42 U.S.C. 300f et seq.).
 (I)The Noise Control Act of 1972 (42 U.S.C. 4901 et seq.). (J)The Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
 (K)The Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
 (L)Chapter 3125 of title 54, United States Code (formerly known as the Archaeological and Historic Preservation Act). (M)The Antiquities Act (16 U.S.C. 431 et seq.).
 (N)Chapter 3203 of title 54, United States Code (formerly known as the Historic Sites, Buildings, and Antiquities Act). (O)The Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.).
 (P)The Farmland Protection Policy Act (7 U.S.C. 4201 et seq.). (Q)The Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
 (R)The Wilderness Act (16 U.S.C. 1131 et seq.). (S)The Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
 (T)The National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.). (U)The Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.).
 (V)The Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.). (W)Subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act).
 (X)The Otay Mountain Wilderness Act of 1999 (Public Law 106–145). (Y)Sections 102(29) and 103 of the California Desert Protection Act of 1994 (Public Law 103–433).
 (Z)Division A of subtitle I of title 54, United States Code (formerly known as the National Park Service Organic Act. (AA)The National Park Service General Authorities Act (Public Law 91–383, 16 U.S.C. 1a–1 et seq.).
 (BB)Sections 401(7), 403, and 404 of the National Parks and Recreation Act of 1978 (Public Law 95–625). (CC)Sections 301(a) through (f) of the Arizona Desert Wilderness Act (Public Law 101–628).
 (DD)The Rivers and Harbors Act of 1899 (33 U.S.C. 403). (EE)The Eagle Protection Act (16 U.S.C. 668 et seq.).
 (FF)The Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.). (GG)The American Indian Religious Freedom Act (42 U.S.C. 1996).
 (HH)The Religious Freedom Restoration Act (42 U.S.C. 2000bb). (II)The National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.).
 (JJ)The Multiple Use and Sustained Yield Act of 1960 (16 U.S.C. 528 et seq.). (3)Applicability of waiver to successor lawsIf a provision of law specified in paragraph (2) was repealed and incorporated into title 54, United States Code, after April 1, 2008, and before the date of the enactment of this Act, the waiver described in paragraph (1) shall apply to the provision of such title that corresponds to the provision of law specified in paragraph (2) to the same extent the waiver applied to that provision of law.
 (4)Savings clauseThe waiver authority under this subsection may not be construed as affecting, negating, or diminishing in any manner the applicability of section 552 of title 5, United States Code (commonly referred to as the “Freedom of Information Act”), in any relevant matter.
 (d)Protection of legal usesThis section may not be construed to provide— (1)authority to restrict legal uses, such as grazing, hunting, mining, or recreation or the use of backcountry airstrips, on land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture; or
 (2)any additional authority to restrict legal access to such land. (e)Effect on State and private landThis section shall—
 (1)have no force or effect on State lands or private lands; and (2)not provide authority on or access to State lands or private lands.
 (f)Tribal sovereigntyNothing in this section may be construed to supersede, replace, negate, or diminish treaties or other agreements between the United States and Indian tribes.
 (g)Memoranda of understandingThe requirements of this section shall not apply to the extent that such requirements are incompatible with any memorandum of understanding or similar agreement entered into between the Commissioner of U.S. Customs and Border Protection and a National Park Unit before, on, or after the date of the enactment of this Act.
 (h)DefinitionsIn this section: (1)Covered federal landThe term covered Federal land includes all land under the control of the Secretary concerned that is located within 100 miles of the southern border or the northern border.
 (2)Secretary concernedThe term Secretary concerned means— (A)with respect to land under the jurisdiction of the Department of Agriculture, the Secretary of Agriculture; and
 (B)with respect to land under the jurisdiction of the Department of the Interior, the Secretary of the Interior.
							121.Landowner and rancher security enhancement
 (a)Establishment of National Border Security Advisory CommitteeThe Secretary shall establish a National Border Security Advisory Committee, which— (1)may advise, consult with, report to, and make recommendations to the Secretary on matters relating to border security matters, including—
 (A)verifying security claims and the border security metrics established by the Department of Homeland Security under section 1092 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223); and
 (B)discussing ways to improve the security of high traffic areas along the northern border and the southern border; and
 (2)may provide, through the Secretary, recommendations to Congress. (b)Consideration of viewsThe Secretary shall consider the information, advice, and recommendations of the National Border Security Advisory Committee in formulating policy regarding matters affecting border security.
 (c)MembershipThe National Border Security Advisory Committee shall consist of at least one member from each State who—
 (1)has at least five years practical experience in border security operations; or (2)lives and works in the United States within 80 miles from the southern border or the northern border.
 (d)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the National Border Security Advisory Committee.
 122.Eradication of carrizo cane and salt cedarNot later than January 20, 2021, the Secretary, after coordinating with the heads of the relevant Federal, State, and local agencies, shall begin eradicating the carrizo cane plant and any salt cedar along the Rio Grande River.
				123.Southern border threat analysis
					(a)Threat analysis
 (1)RequirementNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a Southern border threat analysis.
 (2)ContentsThe analysis submitted under paragraph (1) shall include an assessment of— (A)current and potential terrorism and criminal threats posed by individuals and organized groups seeking—
 (i)to unlawfully enter the United States through the Southern border; or (ii)to exploit security vulnerabilities along the Southern border;
 (B)improvements needed at and between ports of entry along the Southern border to prevent terrorists and instruments of terror from entering the United States;
 (C)gaps in law, policy, and coordination between State, local, or tribal law enforcement, international agreements, or tribal agreements that hinder effective and efficient border security, counterterrorism, and anti-human smuggling and trafficking efforts;
 (D)the current percentage of situational awareness achieved by the Department along the Southern border;
 (E)the current percentage of operational control achieved by the Department on the Southern border; and
 (F)traveler crossing times and any potential security vulnerability associated with prolonged wait times.
 (3)Analysis requirementsIn compiling the Southern border threat analysis required under this subsection, the Secretary shall consider and examine—
 (A)the technology needs and challenges, including such needs and challenges identified as a result of previous investments that have not fully realized the security and operational benefits that were sought;
 (B)the personnel needs and challenges, including such needs and challenges associated with recruitment and hiring;
 (C)the infrastructure needs and challenges; (D)the roles and authorities of State, local, and tribal law enforcement in general border security activities;
 (E)the status of coordination among Federal, State, local, tribal, and Mexican law enforcement entities relating to border security;
 (F)the terrain, population density, and climate along the Southern border; and (G)the international agreements between the United States and Mexico related to border security.
 (4)Classified formTo the extent possible, the Secretary shall submit the Southern border threat analysis required under this subsection in unclassified form, but may submit a portion of the threat analysis in classified form if the Secretary determines such action is appropriate.
						(b)U.S. Border Patrol strategic plan
 (1)In generalNot later than 180 days after the submission of the threat analysis required under subsection (a) or June 30, 2018, and every five years thereafter, the Secretary, acting through the Chief of the U.S. Border Patrol, shall issue a Border Patrol Strategic Plan.
 (2)ContentsThe Border Patrol Strategic Plan required under this subsection shall include a consideration of— (A)the Southern border threat analysis required under subsection (a), with an emphasis on efforts to mitigate threats identified in such threat analysis;
 (B)efforts to analyze and disseminate border security and border threat information between border security components of the Department and other appropriate Federal departments and agencies with missions associated with the Southern border;
 (C)efforts to increase situational awareness, including— (i)surveillance capabilities, including capabilities developed or utilized by the Department of Defense, and any appropriate technology determined to be excess by the Department of Defense; and
 (ii)the use of manned aircraft and unmanned aerial systems, including camera and sensor technology deployed on such assets;
 (D)efforts to detect and prevent terrorists and instruments of terrorism from entering the United States;
 (E)efforts to detect, interdict, and disrupt aliens and illicit drugs at the earliest possible point; (F)efforts to focus intelligence collection to disrupt transnational criminal organizations outside of the international and maritime borders of the United States;
 (G)efforts to ensure that any new border security technology can be operationally integrated with existing technologies in use by the Department;
 (H)any technology required to maintain, support, and enhance security and facilitate trade at ports of entry, including nonintrusive detection equipment, radiation detection equipment, biometric technology, surveillance systems, and other sensors and technology that the Secretary determines to be necessary;
 (I)operational coordination unity of effort initiatives of the border security components of the Department, including any relevant task forces of the Department;
 (J)lessons learned from Operation Jumpstart and Operation Phalanx; (K)cooperative agreements and information sharing with State, local, tribal, territorial, and other Federal law enforcement agencies that have jurisdiction on the Northern border or the Southern border;
 (L)border security information received from consultation with State, local, tribal, territorial, and Federal law enforcement agencies that have jurisdiction on the Northern border or the Southern border, or in the maritime environment, and from border community stakeholders (including through public meetings with such stakeholders), including representatives from border agricultural and ranching organizations and representatives from business and civic organizations along the Northern border or the Southern border;
 (M)staffing requirements for all departmental border security functions; (N)a prioritized list of departmental research and development objectives to enhance the security of the Southern border;
 (O)an assessment of training programs, including training programs for— (i)identifying and detecting fraudulent documents;
 (ii)understanding the scope of enforcement authorities and the use of force policies; and (iii)screening, identifying, and addressing vulnerable populations, such as children and victims of human trafficking; and
 (P)an assessment of how border security operations affect border crossing times. 124.Amendments to U.S. Customs and Border Protection (a)DutiesSubsection (c) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended—
 (1)in paragraph (17), by striking and after the semicolon at the end; (2)by redesignating paragraph (18) as paragraph (20); and
 (3)by inserting after paragraph (17) the following new paragraphs:  (18)administer the U.S. Customs and Border Protection public private partnerships under subtitle G;
 (19)administer preclearance operations under the Preclearance Authorization Act of 2015 (19 U.S.C. 4431 et seq.; enacted as subtitle B of title VIII of the Trade Facilitation and Trade Enforcement Act of 2015; 19 U.S.C. 4301 et seq.); and.
 (b)Office of Field Operations staffingSubparagraph (A) of section 411(g)(5) of the Homeland Security Act of 2002 (6 U.S.C. 211(g)(5)) is amended by inserting before the period at the end the following: compared to the number indicated by the current fiscal year work flow staffing model.
 (c)Implementation planSubparagraph (B) of section 814(e)(1) of the Preclearance Authorization Act of 2015 (19 U.S.C. 4433(e)(1); enacted as subtitle B of title VIII of the Trade Facilitation and Trade Enforcement Act of 2015; 19 U.S.C. 4301 et seq.) is amended to read as follows:
						
 (B)a port of entry vacancy rate which compares the number of officers identified in subparagraph (A) with the number of officers at the port at which such officer is currently assigned..
 125.Agent and officer technology useIn carrying out section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (as amended by section 111 of this Act) and section 113 of this Act, the Secretary shall, to the greatest extent practicable, ensure that technology deployed to gain situational awareness and operational control of the border be provided to front-line officers and agents of the Department of Homeland Security.
				126.Integrated Border Enforcement Teams
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by section 116 of this Act, is further amended by adding at the end the following new section:
						
							435.Integrated Border Enforcement Teams
 (a)EstablishmentThe Secretary shall establish within the Department a program to be known as the Integrated Border Enforcement Team program (referred to in this section as IBET).
 (b)PurposeThe Secretary shall administer the IBET program in a manner that results in a cooperative approach between the United States and Canada to—
 (1)strengthen security between designated ports of entry; (2)detect, prevent, investigate, and respond to terrorism and violations of law related to border security;
 (3)facilitate collaboration among components and offices within the Department and international partners;
 (4)execute coordinated activities in furtherance of border security and homeland security; and (5)enhance information-sharing, including the dissemination of homeland security information among such components and offices.
									(c)Composition and location of ibets
 (1)CompositionIBETs shall be led by the United States Border Patrol and may be comprised of personnel from the following:
 (A)Other subcomponents of U.S. Customs and Border Protection. (B)U.S. Immigration and Customs Enforcement, led by Homeland Security Investigations.
 (C)The Coast Guard, for the purpose of securing the maritime borders of the United States. (D)Other Department personnel, as appropriate.
 (E)Other Federal departments and agencies, as appropriate. (F)Appropriate State law enforcement agencies.
 (G)Foreign law enforcement partners. (H)Local law enforcement agencies from affected border cities and communities.
 (I)Appropriate tribal law enforcement agencies. (2)LocationThe Secretary is authorized to establish IBETs in regions in which such teams can contribute to IBET missions, as appropriate. When establishing an IBET, the Secretary shall consider the following:
 (A)Whether the region in which the IBET would be established is significantly impacted by cross-border threats.
 (B)The availability of Federal, State, local, tribal, and foreign law enforcement resources to participate in an IBET.
 (C)Whether, in accordance with paragraph (3), other joint cross-border initiatives already take place within the region in which the IBET would be established, including other Department cross-border programs such as the Integrated Cross-Border Maritime Law Enforcement Operation Program established under section 711 of the Coast Guard and Maritime Transportation Act of 2012 (46 U.S.C. 70101 note) or the Border Enforcement Security Task Force established under section 432.
 (3)Duplication of effortsIn determining whether to establish a new IBET or to expand an existing IBET in a given region, the Secretary shall ensure that the IBET under consideration does not duplicate the efforts of other existing interagency task forces or centers within such region, including the Integrated Cross-Border Maritime Law Enforcement Operation Program established under section 711 of the Coast Guard and Maritime Transportation Act of 2012 (46 U.S.C. 70101 note) or the Border Enforcement Security Task Force established under section 432.
									(d)Operation
 (1)In generalAfter determining the regions in which to establish IBETs, the Secretary may— (A)direct the assignment of Federal personnel to such IBETs; and
 (B)take other actions to assist Federal, State, local, and tribal entities to participate in such IBETs, including providing financial assistance, as appropriate, for operational, administrative, and technological costs associated with such participation.
 (2)LimitationCoast Guard personnel assigned under paragraph (1) may be assigned only for the purposes of securing the maritime borders of the United States, in accordance with subsection (c)(1)(C).
 (e)CoordinationThe Secretary shall coordinate the IBET program with other similar border security and antiterrorism programs within the Department in accordance with the strategic objectives of the Cross-Border Law Enforcement Advisory Committee.
 (f)Memoranda of understandingThe Secretary may enter into memoranda of understanding with appropriate representatives of the entities specified in subsection (c)(1) necessary to carry out the IBET program.
 (g)ReportNot later than 180 days after the date on which an IBET is established and biannually thereafter for the following six years, the Secretary shall submit to the appropriate congressional committees, including the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, and in the case of Coast Guard personnel used to secure the maritime borders of the United States, additionally to the Committee on Transportation and Infrastructure of the House of Representatives, a report that—
 (1)describes the effectiveness of IBETs in fulfilling the purposes specified in subsection (b); (2)assess the impact of certain challenges on the sustainment of cross-border IBET operations, including challenges faced by international partners;
 (3)addresses ways to support joint training for IBET stakeholder agencies and radio interoperability to allow for secure cross-border radio communications; and
 (4)assesses how IBETs, Border Enforcement Security Task Forces, and the Integrated Cross-Border Maritime Law Enforcement Operation Program can better align operations, including interdiction and investigation activities..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 434 the following new item:
						
							
								Sec. 435. Integrated Border Enforcement Teams..
 127.Tunnel Task ForcesThe Secretary is authorized to establish Tunnel Task Forces for the purposes of detecting and remediating tunnels that breach the international borders of the United States.
				BPersonnel
				131.Additional U.S. Customs and Border Protection agents and officers
 (a)Border patrol agentsNot later than September 30, 2021, the Commissioner of U.S. Customs and Border Protection shall hire, train, and assign sufficient agents to maintain an active duty presence of not fewer than 26,370 full-time equivalent agents.
 (b)CBP officersIn addition to positions authorized before the date of the enactment of this Act and any existing officer vacancies within U.S. Customs and Border Protection as of such date, the Commissioner shall hire, train, and assign to duty, not later than September 30, 2021—
 (1)sufficient U.S. Customs and Border Protection officers to maintain an active duty presence of not fewer than 27,725 full-time equivalent officers; and
 (2)350 full-time support staff distributed among all United States ports of entry. (c)Air and marine operationsNot later than September 30, 2021, the Commissioner of U.S. Customs and Border Protection shall hire, train, and assign sufficient agents for Air and Marine Operations of U.S. Customs and Border Protection to maintain not fewer than 1,675 full-time equivalent agents and not fewer than 264 Marine and Air Interdiction Agents for southern border air and maritime operations.
					(d)U.S. Customs and Border Protection K–9 units and handlers
 (1)K–9 unitsNot later than September 30, 2021, the Commissioner shall deploy not fewer than 300 new K–9 units, with supporting officers of U.S. Customs and Border Protection and other required staff, at land ports of entry and checkpoints, on the southern border and the northern border.
 (2)Use of caninesThe Commissioner shall prioritize the use of canines at the primary inspection lanes at land ports of entry and checkpoints.
						(e)U.S. Customs and Border Protection horseback units
 (1)IncreaseNot later than September 30, 2021, the Commissioner shall increase the number of horseback units, with supporting officers of U.S. Customs and Border Protection and other required staff, by not fewer than 100 officers and 50 horses for security patrol along the Southern border.
 (2)Funding limitationOf the amounts authorized to be appropriated for U.S. Customs and Border Protection under this Act, not more than one percent may be used for the purchase of additional horses, the construction of new stables, maintenance and improvements of existing stables, and for feed, medicine, and other resources needed to maintain the health and well-being of the horses that serve in the horseback units.
 (f)U.S. Customs and Border Protection search trauma and rescue teamsNot later than September 30, 2021, the Commissioner shall increase by not fewer than 50 the number of officers engaged in search and rescue activities along the southern border.
 (g)U.S. Customs and Border Protection tunnel detection and technology programNot later than September 30, 2021, the Commissioner shall increase by not fewer than 50 the number of officers assisting task forces and activities related to deployment and operation of border tunnel detection technology and apprehensions of individuals using such tunnels for crossing into the United States, drug trafficking, or human smuggling.
 (h)Agricultural specialistsNot later than September 30, 2021, the Secretary shall hire, train, and assign to duty, in addition to the officers and agents authorized under subsections (a) through (g), 631 U.S. Customs and Border Protection agricultural specialists to ports of entry along the southern border and the northern border.
 (i)Office of Professional ResponsibilityNot later than September 30, 2021, the Commissioner shall hire, train, and assign sufficient Office of Professional Responsibility special agents to maintain an active duty presence of not fewer than 550 full-time equivalent special agents.
 (j)GAO reportIf the staffing levels required under this section are not achieved by September 30, 2021, the Comptroller General of the United States shall conduct a review of the reasons why such levels were not achieved.
					132.U.S. Customs and Border Protection retention incentives
 (a)DefinitionsIn this section: (1)Covered areaThe term covered area means a geographic area that the Secretary determines is in a remote location or is an area for which it is difficult to find full-time permanent covered CBP employees, as compared to other ports of entry or Border Patrol sectors.
 (2)Covered CBP employeeThe term covered CBP employee means an employee of U.S. Customs and Border Protection performing activities that are critical to border security or customs enforcement, as determined by the Commissioner.
 (3)Rate of basic payThe term rate of basic pay— (A)means the rate of pay fixed by law or administrative action for the position to which an employee is appointed before deductions and including any special rate under subpart C of part 530 of title 5, Code of Federal Regulations, or similar payment under other legal authority, and any locality-based comparability payment under subpart F of part 531 of title 5, Code of Federal Regulations, or similar payment under other legal authority, but excluding additional pay of any other kind; and
 (B)does not include additional pay, such as night shift differentials under section 5343(f) of title 5, United States Code, or environmental differentials under section 5343(c)(4) of such title.
 (4)Special rate of payThe term special rate of pay means a higher than normal rate of pay that exceeds the otherwise applicable rate of basic pay for a similar covered CBP employee at a land port of entry.
						(b)Hiring incentives
 (1)In generalTo the extent necessary for U.S. Customs and Border Protection to hire, train, and deploy qualified officers and employees, and to the extent necessary to meet the requirements set forth in section 131, the Commissioner, with the approval of the Secretary, may pay a hiring bonus of $10,000 to a covered CBP employee, after the covered CBP completes initial basic training and executes a written agreement required under paragraph (2).
 (2)Written agreementThe payment of a hiring bonus to a covered CBP employee under paragraph (1) is contingent upon the covered CBP employee entering into a written agreement with U.S. Customs and Border Protection to complete more than two years of employment with U.S. Customs and Border Protection beginning on the date on which the agreement is signed. Such agreement shall include—
 (A)the amount of the hiring bonus; (B)the conditions under which the agreement may be terminated before the required period of service is completed and the effect of such termination;
 (C)the length of the required service period; and (D)any other terms and conditions under which the hiring bonus is payable, subject to the requirements under this section.
 (3)Form of paymentA signing bonus paid to a covered CBP employee under paragraph (1) shall be paid in a single payment after the covered CBP employee completes initial basic training and enters on duty and executed the agreement under paragraph (2).
 (4)Exclusion of signing bonus from rate of payA signing bonus paid to a covered CBP employee under paragraph (1) shall not be considered part of the rate of basic pay of the covered CBP employee for any purpose.
 (5)Effective date and sunsetThis subsection shall take effect on the date of the enactment of this Act and shall remain in effect until the earlier of—
 (A)September 30, 2019; or (B)the date on which U.S. Customs and Border Protection has 26,370 full-time equivalent agents.
							(c)Retention incentives
 (1)In generalTo the extent necessary for U.S. Customs and Border Protection to retain qualified employees, and to the extent necessary to meet the requirements set forth in section 131, the Commissioner, with the approval of the Secretary, may pay a retention incentive to a covered CBP employee who has been employed with U.S. Customs and Border Protection for a period of longer than two consecutive years, and the Commissioner determines that, in the absence of the retention incentive, the covered CBP employee would likely—
 (A)leave the Federal service; or (B)transfer to, or be hired into, a different position within the Department (other than another position in CBP).
 (2)Written agreementThe payment of a retention incentive to a covered CBP employee under paragraph (1) is contingent upon the covered CBP employee entering into a written agreement with U.S. Customs and Border Protection to complete more than two years of employment with U.S. Customs and Border Protection beginning on the date on which the CBP employee enters on duty and the agreement is signed. Such agreement shall include—
 (A)the amount of the retention incentive; (B)the conditions under which the agreement may be terminated before the required period of service is completed and the effect of such termination;
 (C)the length of the required service period; and (D)any other terms and conditions under which the retention incentive is payable, subject to the requirements under this section.
 (3)CriteriaWhen determining the amount of a retention incentive paid to a covered CBP employee under paragraph (1), the Commissioner shall consider—
 (A)the length of the Federal service and experience of the covered CBP employee; (B)the salaries for law enforcement officers in other Federal agencies; and
 (C)the costs of replacing the covered CBP employee, including the costs of training a new employee. (4)Amount of retention incentiveA retention incentive paid to a covered CBP employee under paragraph (1)—
 (A)shall be approved by the Secretary and the Commissioner; (B)shall be stated as a percentage of the employee’s rate of basic pay for the service period associated with the incentive; and
 (C)may not exceed $25,000 for each year of the written agreement. (5)Form of paymentA retention incentive paid to a covered CBP employee under paragraph (1) shall be paid as a single payment at the end of the fiscal year in which the covered CBP employee entered into an agreement under paragraph (2), or in equal installments during the life of the service agreement, as determined by the Commissioner.
 (6)Exclusion of retention incentive from rate of payA retention incentive paid to a covered CBP employee under paragraph (1) shall not be considered part of the rate of basic pay of the covered CBP employee for any purpose.
						(d)Pilot program on special rates of pay in covered areas
 (1)In generalThe Commissioner may establish a pilot program to assess the feasibility and advisability of using special rates of pay for covered CBP employees in covered areas, as designated on the date of the enactment of this Act, to help meet the requirements set forth in section 131.
 (2)Maximum amountThe rate of basic pay of a covered CBP employee paid a special rate of pay under the pilot program may not exceed 125 percent of the otherwise applicable rate of basic pay of the covered CBP employee.
						(3)Termination
 (A)In generalExcept as provided in subparagraph (B), the pilot program shall terminate on the date that is two years after the date of the enactment of this Act.
 (B)ExtensionIf the Secretary determines that the pilot program is performing satisfactorily and there are metrics that prove its success in meeting the requirements set forth in section 131, the Secretary may extend the pilot program until the date that is four years after the date of the enactment of this Act.
 (4)Report to congressShortly after the pilot program terminates under paragraph (3), the Commissioner shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives that details—
 (A)the total amount paid to covered CBP employees under the pilot program; and (B)the covered areas in which the pilot program was implemented.
							(e)Salaries
 (1)In generalSection 101(b) of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1711(b)) is amended to read as follows:
							
 (b)Authorization of appropriations for CBP employeesThere are authorized to be appropriated to U.S. Customs and Border Protection such sums as may be necessary to increase, effective January 1, 2018, the annual rate of basic pay for U.S. Customs and Border Protection employees who have completed at least one year of service—
 (1)to the annual rate of basic pay payable for positions at GS–12, step 1 of the General Schedule under subchapter III of chapter 53 of title 5, United States Code, for officers and agents who are receiving the annual rate of basic pay payable for a position at GS–5, GS–6, GS–7, GS–8, or GS–9 of the General Schedule;
 (2)to the annual rate of basic pay payable for positions at GS–12, step 10 of the General Schedule under such subchapter for supervisory CBP officers and supervisory agents who are receiving the annual rate of pay payable for a position at GS–10 of the General Schedule;
 (3)to the annual rate of basic pay payable for positions at GS–14, step 1 of the General Schedule under such subchapter for supervisory CBP officers and supervisory agents who are receiving the annual rate of pay payable for a position at GS–11 of the General Schedule;
 (4)to the annual rate of basic pay payable for positions at GS–12, step 10 of the General Schedule under such subchapter for supervisory CBP officers and supervisory Border Patrol agents who are receiving the annual rate of pay payable for a position at GS–12 or GS–13 of the General Schedule; and
 (5)to the annual rate of basic pay payable for positions at GS–8, GS–9, or GS–10 of the General Schedule for assistants who are receiving an annual rate of pay payable for positions at GS–5, GS–6, or GS–7 of the General Schedule, respectively..
 (2)Hardship duty payIn addition to compensation to which Border Patrol agents are otherwise entitled, Border Patrol agents who are assigned to rural areas shall be entitled to receive hardship duty pay, in lieu of a retention incentive under subsection (b), in an amount determined by the Commissioner, which may not exceed the rate of special pay to which members of a uniformed service are entitled under section 310 of title 37, United States Code.
 (3)Overtime limitationSection 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) is amended by striking $25,000 and inserting $45,000. 133.Anti-Border Corruption Reauthorization Act (a)Short titleThis section may be cited as the Anti-Border Corruption Reauthorization Act of 2017.
 (b)Hiring flexibilitySection 3 of the Anti-Border Corruption Act of 2010 (6 U.S.C. 221) is amended by striking subsection (b) and inserting the following new subsections:
						
 (b)Waiver authorityThe Commissioner of U.S. Customs and Border Protection may waive the application of subsection (a)(1)—
 (1)to a current, full-time law enforcement officer employed by a State or local law enforcement agency who—
 (A)has continuously served as a law enforcement officer for not fewer than three years; (B)is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and has statutory powers for arrest or apprehension;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)has, within the past ten years, successfully completed a polygraph examination as a condition of employment with such officer’s current law enforcement agency;
 (2)to a current, full-time Federal law enforcement officer who— (A)has continuously served as a law enforcement officer for not fewer than three years;
 (B)is authorized to make arrests, conduct investigations, conduct searches, make seizures, carry firearms, and serve orders, warrants, and other processes;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)holds a current Tier 4 background investigation or current Tier 5 background investigation; and (3)to a member of the Armed Forces (or a reserve component thereof) or a veteran, if such individual—
 (A)has served in the Armed Forces for not fewer than three years; (B)holds, or has held within the past five years, a Secret, Top Secret, or Top Secret/Sensitive Compartmented Information clearance;
 (C)holds, or has undergone within the past five years, a current Tier 4 background investigation or current Tier 5 background investigation;
 (D)received, or is eligible to receive, an honorable discharge from service in the Armed Forces and has not engaged in criminal activity or committed a serious military or civil offense under the Uniform Code of Military Justice; and
 (E)was not granted any waivers to obtain the clearance referred to subparagraph (B). (c)Termination of waiver authorityThe authority to issue a waiver under subsection (b) shall terminate on the date that is four years after the date of the enactment of the Border Security for America Act of 2017..
					(c)Supplemental commissioner authority and definitions
 (1)Supplemental commissioner authoritySection 4 of the Anti-Border Corruption Act of 2010 is amended to read as follows:  4.Supplemental commissioner authority (a)Non-exemptionAn individual who receives a waiver under section 3(b) is not exempt from other hiring requirements relating to suitability for employment and eligibility to hold a national security designated position, as determined by the Commissioner of U.S. Customs and Border Protection.
 (b)Background investigationsAny individual who receives a waiver under section 3(b) who holds a current Tier 4 background investigation shall be subject to a Tier 5 background investigation.
 (c)Administration of polygraph examinationThe Commissioner of U.S. Customs and Border Protection is authorized to administer a polygraph examination to an applicant or employee who is eligible for or receives a waiver under section 3(b) if information is discovered before the completion of a background investigation that results in a determination that a polygraph examination is necessary to make a final determination regarding suitability for employment or continued employment, as the case may be..
 (2)ReportThe Anti-Border Corruption Act of 2010, as amended by paragraph (1), is further amended by adding at the end the following new section:
							
								5.Reporting
 (a)Annual reportNot later than one year after the date of the enactment of this section and annually thereafter while the waiver authority under section 3(b) is in effect, the Commissioner of U.S. Customs and Border Protection shall submit to Congress a report that includes, with respect to each such reporting period—
 (1)the number of waivers requested, granted, and denied under section 3(b); (2)the reasons for any denials of such waiver;
 (3)the percentage of applicants who were hired after receiving a waiver; (4)the number of instances that a polygraph was administered to an applicant who initially received a waiver and the results of such polygraph;
 (5)an assessment of the current impact of the polygraph waiver program on filling law enforcement positions at U.S. Customs and Border Protection; and
 (6)additional authorities needed by U.S. Customs and Border Protection to better utilize the polygraph waiver program for its intended goals.
 (b)Additional informationThe first report submitted under subsection (a) shall include— (1)an analysis of other methods of employment suitability tests that detect deception and could be used in conjunction with traditional background investigations to evaluate potential employees for suitability; and
 (2)a recommendation regarding whether a test referred to in paragraph (1) should be adopted by U.S. Customs and Border Protection when the polygraph examination requirement is waived pursuant to section 3(b)..
 (3)DefinitionsThe Anti-Border Corruption Act of 2010, as amended by paragraphs (1) and (2), is further amended by adding at the end the following new section:
							
 6.DefinitionsIn this Act: (1)Federal law enforcement officerThe term Federal law enforcement officer means a law enforcement officer defined in section 8331(20) or 8401(17) of title 5, United States Code.
 (2)Serious military or civil offenseThe term serious military or civil offense means an offense for which— (A)a member of the Armed Forces may be discharged or separated from service in the Armed Forces; and
 (B)a punitive discharge is, or would be, authorized for the same or a closely related offense under the Manual for Court-Martial, as pursuant to Army Regulation 635-200 chapter 14–12.
 (3)Tier 4; Tier 5The terms Tier 4 and Tier 5 with respect to background investigations have the meaning given such terms under the 2012 Federal Investigative Standards.
 (4)VeteranThe term veteran has the meaning given such term in section 101(2) of title 38, United States Code.. (d)Polygraph examinersNot later than September 30, 2021, the Secretary shall increase to not fewer than 150 the number of trained full-time equivalent polygraph examiners for administering polygraphs under the Anti-Border Corruption Act of 2010, as amended by this subtitle.
					134.Training for officers and agents of U.S. Customs and Border Protection
 (a)In generalSubsection (l) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended to read as follows:
						
							(l)Training and continuing education
 (1)Mandatory training and continuing educationThe Commissioner shall ensure that every agent and officer of U.S. Customs and Border Protection receives a minimum of 21 weeks of training that are directly related to the mission of the U.S. Border Patrol, Air and Marine, and the Office of Field Operations before the initial assignment of such agents and officers.
 (2)FLETCThe Commissioner shall work in consultation with the Director of the Federal Law Enforcement Training Centers to establish guidelines and curriculum for the training of agents and officers of U.S. Customs and Border Protection under subsection (a).
 (3)Continuing educationThe Commissioner shall annually require all agents and officers of U.S. Customs and Border Protection who are required to undergo training under subsection (a) to participate in not fewer than eight hours of continuing education annually to maintain and update understanding of Federal legal rulings, court decisions, and Department policies, procedures, and guidelines related to relevant subject matters.
 (4)Leadership trainingNot later than one year after the date of the enactment of this subsection, the Commissioner shall develop and require training courses geared towards the development of leadership skills for mid- and senior-level career employees not later than one year after such employees assume duties in supervisory roles..
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Commissioner shall submit to the Committee on Homeland Security and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate a report identifying the guidelines and curriculum established to carry out subsection (l) of section 411 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.
 (c)AssessmentNot later than four years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that assesses the training and education, including continuing education, required under subsection (l) of section 411 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.
					CGrants
				141.Operation Stonegarden
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section:
						
							2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program to be known as Operation Stonegarden, under which the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State administrative agency, to enhance border security in accordance with this section.
 (b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency— (1)shall be located in—
 (A)a State bordering Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)shall be involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a U.S. Border Patrol sector office.
 (c)Permitted usesThe recipient of a grant under this section may use such grant for— (1)equipment, including maintenance and sustainment costs;
 (2)personnel, including overtime and backfill, in support of enhanced border law enforcement activities;
 (3)any activity permitted for Operation Stonegarden under the Department of Homeland Security’s Fiscal Year 2017 Homeland Security Grant Program Notice of Funding Opportunity; and
 (4)any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Period of performanceThe Secretary shall award grants under this section to grant recipients for a period of not less than 36 months.
 (e)ReportFor each of the fiscal years 2018 through 2022, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that contains information on the expenditure of grants made under this section by each grant recipient.
 (f)Authorization of appropriationsThere is authorized to be appropriated $110,000,000 for each of the fiscal years 2018 through 2022 for grants under this section..
 (b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended to read as follows:
						
 (a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, and 2009 to State, local, and tribal governments, as appropriate..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following:
						
							
								Sec. 2009. Operation Stonegarden..
					DAuthorization of Appropriations
 151.Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated, there are authorized to be appropriated for each of the fiscal years 2018 through 2021, $2,500,000,000 to implement this title and the amendments made by this title, of which—
 (1)$10,000,000 shall be used by the Department of Homeland Security to implement Vehicle and Dismount Exploitation Radars (VADER) in border security operations;
 (2)$200,000,000 shall be used by the Department of State to implement section 119; and (3)$200,000,000 shall be used by the United States Coast Guard to implement paragraph (18) of section 113(a).
					IIEmergency Port of Entry Personnel and Infrastructure Funding
			201.Ports of entry infrastructure
				(a)Additional ports of entry
 (1)AuthorityThe Secretary may construct new ports of entry along the northern border and southern border and determine the location of any such new ports of entry.
					(2)Consultation
 (A)Requirement to consultThe Secretary shall consult with the Secretary of State, the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Transportation, the Administrator of General Services, and appropriate representatives of State and local governments, and Indian tribes, and property owners in the United States prior to selecting a location for any new port constructed pursuant to paragraph (1).
 (B)ConsiderationsThe purpose of the consultations required by subparagraph (A) shall be to minimize any negative impacts of such a new port on the environment, culture, commerce, and quality of life of the communities and residents located near such new port.
 (b)Expansion and modernization of high-volume southern border ports of entryNot later than September 30, 2021, the Secretary shall expand or modernize the primary and secondary inspection lanes for vehicle, cargo, and pedestrian inbound and outbound inspection lanes at ports of entry on the southern border, as determined by the Secretary, for the purposes of reducing wait times and enhancing security, as determined by the Secretary.
 (c)Port of entry prioritizationPrior to constructing any new ports of entry pursuant to subsection (a), the Secretary shall complete the expansion and modernization of ports of entry pursuant to subsection (b) to the extent practicable.
				(d)Notifications
 (1)Relating to new ports of entryNot later than 15 days after determining the location of any new port of entry for construction pursuant to subsection (a), the Secretary shall notify the Members of Congress who represent the State or congressional district in which such new port of entry will be located, as well as the Committee on Homeland Security and Governmental Affairs, the Committee on Finance, and the Committee on the Judiciary of the Senate, and the Committee on Homeland Security, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives. Such notification shall include information relating to the location of such new port of entry, a description of the need for such new port of entry and associated anticipated benefits, a description of the consultations undertaken by the Secretary pursuant to paragraph (2) of such subsection, any actions that will be taken to minimize negative impacts of such new port of entry, and the anticipated time-line for construction and completion of such new port of entry.
 (2)Relating to high volumeNot later than 180 days after enactment of this Act, the Secretary shall notify the Committee on Homeland Security and Governmental Affairs, the Committee on Finance, and the Committee on the Judiciary of the Senate, and the Committee on Homeland Security, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives of the top ten high-volume ports of entry on the southern border pursuant to subsection (b) and the Secretary’s plan for expanding or modernizing the primary and secondary inspection lanes at each such port of entry.
					202.Secure communications
 (a)In generalThe Secretary shall ensure that each U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement officer or agent, if appropriate, is equipped with a secure two-way communication device, supported by system interoperability, that allows each such officer to communicate—
 (1)between ports of entry and inspection stations; and (2)with other Federal, State, tribal, and local law enforcement entities.
 (b)Land border agents and officersThe Secretary shall ensure that each U.S. Customs and Border Protection agent or officer assigned or required to patrol on foot, by horseback, or with a canine unit, in remote mission critical locations, and at border checkpoints, has a multi- or dual-band encrypted portable radio.
				203.Border security deployment program
 (a)ExpansionNot later than September 30, 2021, the Secretary shall fully implement the Border Security Deployment Program of the U.S. Customs and Border Protection and expand the integrated surveillance and intrusion detection system at land ports of entry along the southern border and the northern border.
 (b)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $33,000,000 for fiscal year 2018 to carry out subsection (a).
				204.Pilot and upgrade of license plate readers at ports of entry
 (a)UpgradeNot later than one year after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall upgrade all existing license plate readers on the northern and southern borders on incoming and outgoing vehicle lanes.
 (b)Pilot programNot later than 90 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall conduct a one-month pilot program on the southern border using license plate readers for one to two cargo lanes at the top three high-volume land ports of entry or checkpoints to determine their effectiveness in reducing cross-border wait times for commercial traffic and tractor-trailers.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall report to the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Committee on Finance of the Senate, and the Committee on Homeland Security, and Committee on the Judiciary, and the Committee on Ways and Means of the House of Representatives the results of the pilot program under subsection (b) and make recommendations for implementing use of such technology on the southern border.
 (d)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $125,000,000 for fiscal year 2018 to carry out subsection (a).
				205.Non-intrusive inspection operational demonstration
 (a)In generalNot later than six months after the date of the enactment of this Act, the Commissioner shall establish a six-month operational demonstration to deploy a high-throughput non-intrusive passenger vehicle inspection system at not fewer than three land ports of entry along the United States-Mexico border with significant cross-border traffic. Such demonstration shall be located within the pre-primary traffic flow and should be scalable to span up to 26 contiguous in-bound traffic lanes without re-configuration of existing lanes.
 (b)ReportNot later than 90 days after the conclusion of the operational demonstration under subsection (a), the Commissioner shall submit to the Committee on Homeland Security and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate a report that describes the following:
 (1)The effects of such demonstration on legitimate travel and trade. (2)The effects of such demonstration on wait times, including processing times, for non-pedestrian traffic.
 (3)The effectiveness of such demonstration in combating terrorism and smuggling. 206.Biometric exit data system (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by inserting after section 417 the following new section:
					
						418.Biometric entry-exit
 (a)EstablishmentThe Secretary shall— (1)not later than 180 days after the date of the enactment of this section, submit to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives an implementation plan to establish a biometric exit data system to complete the integrated biometric entry and exit data system required under section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), including—
 (A)an integrated master schedule and cost estimate, including requirements and design, development, operational, and maintenance costs of such a system, that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (B)cost-effective staffing and personnel requirements of such a system that leverages existing resources of the Department that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (C)a consideration of training programs necessary to establish such a system that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (D)a consideration of how such a system will affect arrival and departure wait times that takes into account prior reports on such matter issued by the Government Accountability Office and the Department;
 (E)information received after consultation with private sector stakeholders, including the— (i)trucking industry;
 (ii)airport industry; (iii)airline industry;
 (iv)seaport industry; (v)travel industry; and
 (vi)biometric technology industry; (F)a consideration of how trusted traveler programs in existence as of the date of the enactment of this Act may be impacted by, or incorporated into, such a system;
 (G)defined metrics of success and milestones; (H)identified risks and mitigation strategies to address such risks; and
 (I)a consideration of how other countries have implemented a biometric exit data system; and (2)not later than two years after the date of the enactment of this section, establish a biometric exit data system at the—
 (A)15 United States airports that support the highest volume of international air travel, as determined by available Federal flight data;
 (B)10 United States seaports that support the highest volume of international sea travel, as determined by available Federal travel data; and
 (C)15 United States land ports of entry that support the highest volume of vehicle, pedestrian, and cargo crossings, as determined by available Federal border crossing data.
									(b)Implementation
 (1)Pilot program at land ports of entry for non-pedestrian outbound trafficNot later than six months after the date of the enactment of this section, the Secretary, in collaboration with industry stakeholders, shall establish a six-month pilot program to test the biometric exit data system referred to in subsection (a)(2) on non-pedestrian outbound traffic at not fewer than three land ports of entry with significant cross-border traffic, including at not fewer than two land ports of entry on the southern land border and at least one land port of entry on the northern land border. Such pilot program may include a consideration of more than one biometric mode, and shall be implemented to determine the following:
 (A)How a nationwide implementation of such biometric exit data system at land ports of entry shall be carried out.
 (B)The infrastructure required to carry out subparagraph (A). (C)The effects of such pilot program on legitimate travel and trade.
 (D)The effects of such pilot program on wait times, including processing times, for such non-pedestrian traffic.
 (E)The effects of such pilot program on combating terrorism. (F)The effects of such pilot program on identifying visa holders who violate the terms of their visas.
									(2)At land ports of entry for non-pedestrian outbound traffic
 (A)In generalNot later than five years after the date of the enactment of this section, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all land ports of entry, and such system shall apply only in the case of non-pedestrian outbound traffic.
 (B)ExtensionThe Secretary may extend for a single two-year period the date specified in subparagraph (A) if the Secretary certifies to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives that the 15 land ports of entry that support the highest volume of passenger vehicles, as determined by available Federal data, do not have the physical infrastructure or characteristics to install the systems necessary to implement a biometric exit data system.
 (3)At air and sea ports of entryNot later than five years after the date of the enactment of this section, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all air and sea ports of entry.
 (4)At land ports of entry for pedestriansNot later than five years after the date of the enactment of this section, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all land ports of entry, and such system shall apply only in the case of pedestrians.
 (c)Effects on air, sea, and land transportationThe Secretary, in consultation with appropriate private sector stakeholders, shall ensure that the collection of biometric data under this section causes the least possible disruption to the movement of people or cargo in air, sea, or land transportation, while fulfilling the goals of improving counterterrorism efforts and identifying visa holders who violate the terms of their visas.
 (d)Termination of proceedingNotwithstanding any other provision of law, the Secretary shall, on the date of the enactment of this section, terminate the proceeding entitled Collection of Alien Biometric Data Upon Exit From the United States at Air and Sea Ports of Departure; United States Visitor and Immigrant Status Indicator Technology Program (US-VISIT), issued on April 24, 2008 (73 Fed. Reg. 22065).
 (e)Data-matchingThe biometric exit data system established under this section shall— (1)match biometric information for an individual who is departing the United States against biometric data previously provided to the United States Government by such individual for the purposes of international travel;
 (2)leverage the infrastructure and databases of the current biometric entry and exit system established pursuant to section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b) for the purpose described in paragraph (1); and
 (3)be interoperable with, and allow matching against, other Federal databases that— (A)store biometrics of known or suspected terrorists; and
 (B)identify visa holders who violate the terms of their visas. (f)Scope (1)In generalThe biometric exit data system established under this section shall include a requirement for the collection of biometric exit data at the time of departure for all categories of individuals who are required by the Secretary to provide biometric entry data.
 (2)Exception for certain other individualsThis section shall not apply in the case of an individual who exits and then enters the United States on a passenger vessel (as such term is defined in section 2101 of title 46, United States Code) the itinerary of which originates and terminates in the United States.
 (3)Exception for land ports of entryThis section shall not apply in the case of a United States or Canadian citizen who exits the United States through a land port of entry.
 (g)Collection of dataThe Secretary may not require any non-Federal person to collect biometric data, or contribute to the costs of collecting or administering the biometric exit data system established under this section, except through a mutual agreement.
 (h)Multi-modal collectionIn carrying out subsections (a)(1) and (b), the Secretary shall make every effort to collect biometric data using multiple modes of biometrics.
 (i)FacilitiesAll facilities at which the biometric exit data system established under this section is implemented shall provide and maintain space for Federal use that is adequate to support biometric data collection and other inspection-related activity. For non-federally owned facilities, such space shall be provided and maintained at no cost to the Government.
 (j)Northern land borderIn the case of the northern land border, the requirements under subsections (a)(2)(C), (b)(2)(A), and (b)(4) may be achieved through the sharing of biometric data provided to U.S. Customs and Border Protection by the Canadian Border Services Agency pursuant to the 2011 Beyond the Border agreement.
 (k)Fair and open competitionThe Secretary shall procure goods and services to implement this section via fair and open competition in accordance with the Federal Acquisition Regulations.
 (l)Other biometric initiativesThe Secretary may pursue biometric initiatives at air, land, and sea ports of entry for the purposes of border security and trade facilitation distinct from the biometric exit data system described in this section.
 (m)Congressional reviewNot later than 90 days after the date of the enactment of this section, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and Committee on the Judiciary of the House of Representatives reports and recommendations regarding the Science and Technology Directorate’s Air Entry and Exit Re-Engineering Program of the Department and the U.S. Customs and Border Protection entry and exit mobility program demonstrations.
 (n)Savings clauseNothing in this section shall prohibit the collection of user fees permitted by section 13031 of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c)..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 417 the following new item:
					
						
							Sec. 418. Biometric entry-exit..
				207.Sense of Congress on cooperation between agencies
 (a)FindingCongress finds that personnel constraints exist at land ports of entry with regard to sanitary and phytosanitary inspections for exported goods.
 (b)Sense of CongressIt is the sense of Congress that, in the best interest of cross-border trade and the agricultural community—
 (1)any lack of certified personnel for inspection purposes at ports of entry should be addressed by seeking cooperation between agencies and departments of the United States, whether in the form of a memorandum of understanding or through a certification process, whereby additional existing agents are authorized for additional hours to facilitate the crossing and trade of perishable goods in a manner consistent with rules of the Department of Agriculture; and
 (2)cross designation should be available for personnel who will assist more than one agency or department at land ports of entry to facilitate increased trade and commerce.
 208.Authorization of appropriationsIn addition to any amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $1,250,000,000 for each of fiscal years 2018 through 2021 to carry out this title, of which—
 (1)$2,000,000 shall be used by the Secretary for hiring additional Uniform Management Center support personnel, purchasing uniforms for CBP officers and agents, acquiring additional motor vehicles to support vehicle mounted surveillance systems, hiring additional motor vehicle program support personnel, and for contract support for customer service, vendor management, and operations management; and
 (2)$250,000,000 per year shall be used to implement the biometric exit data system described in section 418 of the Homeland Security Act of 2002, as added by section 206 of this Act.
 209.DefinitionIn this title, the term Secretary means the Secretary of Homeland Security.   March 23, 2018 The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 